Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an apparatus comprising an interface configured to receive images from a capture device. The closest prior art, Zhang et al. (USPAP       2021/0065,379), shows a similar system, in which, extracting features from said images, generating fused disparity maps in response to said features extracted (Please note, paragraph 0043. As indicated the system 100 includes an OFA 102 that is at least configured to generate an optical flow map and/or stereo disparity map from input images and related input information. The OFA 102 can be configured to operate in any of, or any combination of, a static world optical flow mode, a general optical flow mode, a stereo mode, or a fusion optical flow mode in which optical flow/disparity maps generated for static world optical flow and for general optical flow are combined). However, Zhang et al. fail to address: “for generating regenerated images by performing warping on a first subset of said images based on (a) said fused disparity maps and (b) first parameters, performing a comparison of a sample image to one of said first subset of said images, performing a classification of said sample image based on second parameters and updating said first parameters and said second parameters in response to whether said classification is correct, wherein (a) said classification comprises indicating whether said sample image is one of a second subset of said images or one of said regenerated images and (b) said regenerated images are used as a training dataset”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, September 8, 2022